 

Case 20-10343-LSS Doc 3348 Filed 05/07/21 Pagelof1

FILED

2 MAY-7 AM IO: 25

CLERK
S. BANKRUPTCY COURT
ApriDRS BODE QFL AWARE

 

Justice Lauri Selber Silverstein
BSA Bankruptcy Case

824 Market Street

6th Floor

Wilmington, DE 19801

Re. Case: SA Ei

Dear Justice Silverstein,

| am writing this letter in support of the case against the Boy Scouts of America to add my
experiences as a young boy to those of the thousands of other boys who were abused and preyed
upon by Scout leaders.

] was only 12 years old when | was seduced by the Assistant Scout Master in my Boy Scout
Troop in Washington, D.C. For nearly a year he claimed to be teaching me about sex, something my
parents failed to do, and had me practice on him. These events took place both at his residence and
in the basement of the church where the Boy Scout meetings took place.

I believe the Boy Scout had a sacred trust to both teach and protect the young men that it
worked with. That trust included supervising the teachers and leaders of the organization. For me,
that supervision entirely failed, if there was any to begin with. No child should be subject to the
predations of adults who will not live up to the oaths and responsibilities they have committed to.

My path to healing has been long and I keep finding new understandings about my sexuality
that have been hidden in the dark recesses of shame and guilt. I hope you keep in mind what I and

many others have gone through at the hands of those who should have known and acted far better.

 

 
